Citation Nr: 0526245	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1959 to October 
1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Fort Harrison, 
Montana, VA Regional Office (RO).   

This case has previously come before the Board.  In October 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a personal hearing before a the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT
1.  PTSD is not shown.  

2.  Schizophrenia was not manifest during service or within 
one year of separation from service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

2.  Schizophrenia was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2005 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  A VA opinion is of 
record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claims and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service incurrence 
for psychoses will be presumed if manifest to a compensable 
level within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

PTSD

The Board finds that service connection is not warranted for 
PTSD.  Service medical records are negative for reference to 
PTSD, and there is no evidence that the appellant has PTSD.  
Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that while service 
medical records note his complaints of having fits, the 
examiner attributed the complaints to emotional problems, not 
PTSD.  Regardless, there is no evidence of PTSD.  Social 
Security Administration (SSA) records note chronic 
schizophrenia, not PTSD.  In light of the fact that there is 
no diagnosis of PTSD, the matters of stressors or nexus to 
service will not be addressed.  

Absent a currently disability related by competent evidence 
to service, service connection is not warranted.  A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.

The Board is aware that in August 1987 it was established 
that the appellant had an adjustment disorder due to a 
traumatic incident.  It was clear, however, that the incident 
involved a remote post-service event rather than an in-
service experience.  

Schizophrenia

The appellant asserts that he has schizophrenia as a result 
of service.  The record includes a diagnoses of 
schizophrenia.  Thus, the issue in this case is whether 
schizophrenia is related to service.  

The issue of whether schizophrenia is related to service 
requires competent evidence.  The appellant is competent to 
report his symptoms.  His opinion in regard to etiology is 
not competent, however, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

Service medical records are negative for complaints, 
findings, or a diagnosis of schizophrenia.  Complaints of 
fits during service were attributed to emotional 
difficulties, not schizophrenia.  The examiner clarified that 
the problem should be handled like a nightmare.  The Board 
notes that while the Social Security Administration (SSA) 
determined that the onset of schizophrenia was no earlier 
than February 1986, a May 1967 private report of examination 
which reflects a diagnosis of schizo affective disorder.  The 
Board notes that that examiner stated he treated the 
appellant for an emotional disturbance, not a psychosis.  In 
addition, the May 1967 VA examiner specifically stated that 
there was insufficient evidence at that time to have 
diagnosed schizophrenia and that the appellant merely had 
insomnia.  That determination was consistent with the in-
service comment regarding "nightmare" and the separation 
examination disclosing that the psychiatric system was 
normal.  Regardless, there is no evidence of schizophrenia 
during service or within on year of separation in October 
1963, and no examiner has related a diagnosis of 
schizophrenia to service.  

Even if the Board accepts the June 1990 report that he had 
had an episode of visions and hearing voices in 1966, such 
date is more than one year post service.  At this time, there 
is no competent evidence of a chronic psychiatric disorder 
during service or within one year of separation and no 
competent evidence relating the disorder to service.  When 
addressed by VA in March 2001, the examiner opined that if a 
psychiatric problem exists, it would be highly questionable 
that this would be related to his military service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  






ORDER

Service connection for PTSD is denied.  

Service connection for schizophrenia is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


